Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022has been entered.
 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 11-13,  27-29, 33, 40-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, (Fed. Cir. 2010).
It is a fundamental principle of patent law that there is a lack of written description when the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.” See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient specificity that evinces inventor had possession of the claimed invention at the time of filing. See Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d1555, 1563, (Fed. Cir. 1191). When the disclosure encompasses a specified function alone, like “determining” in the instant application, the disclosure amounts to little more than a wish for possession that does not satisfy the written description requirement. See Ariad, 119 F.3d at 1568, holding the written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention.” Returning to the statutory language, to satisfy the written description prong of 35 U.S.C. § 112(a), the description must set forth "in such full, clear, concise, and exact terms" the structures or processes to show possession of the claimed invention with specificity. See Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229 (Fed. Cir. 1994).
On Page 11 of Applicant’s remarks filed (9/26/222) states: 

 “Applicant does not concede that the “determining steps” are well-understood, routine, conventional activities for the purposes of subject matter eligibility under Section 101; nor does Applicant concede that the “determining steps” are disclosed or suggested by the currently applied references for the purposes of a Section 103 rejection of the pending claims.”

Applicant has thus waived the argument that a PHOSITA would know how the determining steps are performed and how the results are generated. However, the disclosure does not provide a specific algorithm or steps for “determining” and therefore how would a PHOSITA be expected to perform any of the claimed “determining” commensurate with the intended scope of the claimed subject matter. How would one know that they should license or are infringing Applicant’s “determining” steps? How specifically in such full, clear, concise, and exact terms is “determining” accomplished?  Is the determining a professional’s judgement (e.g. dentist, orthodontist, etc.) or specifically a computer implemented process that employs a specific program or algorithm? If so, which program or algorithm?  How is the data for the determining specifically obtained and used in a specific step of “determining”? 
While the term “determining” is used frequently throughout the originally filed written description, the particulars of how “determining” is accomplished is not explicitly disclosed. The written description requirement is not necessarily met when the claim language appears ipsis verbis in the specification. See MPEP § 2163.03. In particular, when the language is generic and directed towards  “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, (Fed. Cir. 2002). To execute the “determining” steps the written description must sufficiently disclose an algorithm so that a PHOSITA may implement the disclosed algorithm to achieve the claimed function. See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-38 (Fed. Cir. 2008),

As per the Applicant’s own statement, one of ordinary skill would not be able to determine without a clear and explicit teaching of how to determine, thus without a precise and explicit teaching, “determining” as claimed is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1 further recites “generating instructions to instruct”.  How is generating specifically achieved.  Is there a specific algorithm to specifically use the determinations to create specific instructions for the fabrication steps?  For the same or similar reasons from the discussion above regarding “determining”, “generating” is not sufficiently described in the specification in such full, clear, concise, and exact terms to evince a sufficient written description.

Claim 40 further recites “identifying”.  How is “identifying” specifically achieved.  Is this a mental process where one merely selects a known value?  Is this performed by computer implementation where a specific algorithm or program.  What specific data is used for the identification?  How is the data obtained? These details are not explicitly found in the specification.  Under the same rationale as noted above regarding “determining” and “generating”, “identifying” is not described in the specification in such full, clear, concise, and exact terms to evince a sufficient written description.

Claim 41 further recites “generating” and “calculating”.  How is “generating” a digital model specifically achieved?  What is the specific calculation?  On page 10 of the remarks filed 9/26/2022, Applicants assert that without providing “any information about appliance geometry, it would not be possible to used such models [Hilliard’s Cad models] to directly fabricate the appliance”.  
The previously cited Hilliard scans and creates 3D digital CAD models of a patient’s teeth for manipulations then uses the CAD files creating progressive manipulation models for direct printing of negative forms for forming orthodontic shells.  Hillard discloses obtaining a patient’s dental geometry information in the form of CAD files and creating progressive movant models that apply specific forces to achieve specific manipulations.  
As understood from the Applicant’s remarks,  CAD files of a patient’s teeth geometry, such as described in Hilliard is not the type of data or information being used in the current application and one of ordinary skill in the art to would not know how use such information for “generating”  claimed first digital model  and second progressive digital models1 of patients teeth for a simulated force system (i.e. progressive orthodontic shell appliance) resulting from applying the appliance to the patients teeth. 

With the “generating” and “calculating” being different from the convention as described in Hilliard and not within the capability of being contemplated by one of ordinary skill in the art for deterring geometries of a shell (even though Hilliard clearly is forming shell geometries from via conventional CAD based modeling procedures).  The Applicant’s lack of written description with specificity the steps of generating and calculating in such full, clear, concise, and exact terms to evince a sufficient written description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 4 is dependent upon claim 1 which recites where the instructions “build …in a layer-by-layer fashion”.  Claim 4 then states the process is “subtractive” which contradicts the base claim.  Building layer by layer is an additive statement.  As Such claim 4 does not make conceptual sense making the claim indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 -6, 8, 11-13,  27-29, 33, 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitching (US 20130122448 A1).

Regarding claim 1, Kitching discloses a computer-implemented method for directly fabricating an orthodontic appliance (Kitching, see Title and Abstract, ¶s 7-15 & Fig. 3 appliance shell) for treating a patient's teeth, the computer-implemented method comprising: 
Determining [Note: “Determining” is unclear.  Is determining a mental process or a computer program that makes a determination? What information is this based on?  See § 112 rejection above.] a movement path configured to move one or more teeth from an initial arrangement to a target arrangement ¶38 (Kitching ¶s 7-15 & 30-47 and Fig. 2.  Additionally, determining movement paths in the orthodontics practice is an art standard.  Applicant’s representative stated Applicant did not invent nor intend to claim they invented determining movement paths of teeth.  This is part of the standard orthodontics which any orthodontist would be expected to be able and capable of determining.  See interview summery 9/15/2022. ); 
determining [Note: See § 112 rejection above.] a force system configured to move the one or more teeth along the movement path, the force system comprising at least one first force component configured to move a first subset of one or more teeth and at least one second force component configured to move a second subset of the one or more teeth (Kitching ¶ s 7-15 & 30-47 and Fig. 2.  Further note ¶88 discusses counterbalancing forces.  This demonstrates the inferred understanding of determine the appropriate forces and force system.   Additionally, determining force systems in the orthodontics practice is an art standard.  Applicant’s representative stated Applicant did not invent nor intend to claim they invented determining movement paths and required force systems for movement of teeth.  These types of determinations are part of the standard orthodontics which any orthodontist would be expected to be able and capable of determining.  See interview summery 9/15/2022.);

determining [Note: See § 112 rejection above.] a geometry (¶51, 72, 87) and material composition of an integrally formed shell of an orthodontic appliance configured to produce the force system by: 
	determining ([Note: See § 112 rejection above.]  a first thickness and a first degree of photopolymerization (¶23 – selective cross-linking at different portions of the appliance) for a first shell region of the integrally formed shell that is configured to apply the at least one first force component to the first subset of the one or more teeth (¶23 – selective cross-linking at different portions of the appliance); and
determining [Note: See § 112 rejection above.]  a second thickness and a second degree of photopolymerization  for a second shell region of the integrally formed shell that is configured to apply the at least one second force component to the second subset of the one or more teeth, wherein the second thickness is less than the first thickness, and the second degree of photopolymerization is less than the first degree of photopolymerization (¶23 – selective cross-linking at different portions of the appliance.  A region not having additional or any cross linking by selective exposure to the e-beam will have less photopolymerization.  This location is analogous to the claimed second location.  The relative thickness and relative polymerization/cross-linking are all optimizable parameters for applying desired forces to specific locations to get desired results (i.e. movement of teeth.  It is obvious to adjust the thicknesses and polymerization/cross-linking to achieve desired forces.  It is expected that various locations with have different locations may have any needed thickness and level of polymerization.  It is an obvious expectation that one of ordinary skill could arrive at a need to have some second location having both a lesser thickness and lesser degree of polymerization.); and

generating [Note: See § 112 rejection above.] instructions to instruct a fabrication machine to directly fabricate the orthodontic appliance with the determined geometry and the determined material composition (Kitching Abstract and ¶30-47 and Fig. 2), wherein the instructions instruct the fabrication machine to  build the integrally formed shell of the orthodontic appliance in a layer-by-layer fashion (Kitching Abstract and ¶ s 7-15 & 30-47 and Fig. 2), wherein the first shell region has the first thickness (¶20 - desired and mechanically/orthodontically useful, a variable thickness.) and the first degree of photopolymerization (Kitching Abstract and ¶s 23, 86 - Appliances made by the above-noted processes may be variably cross linked. Specifically, the cross-linking of the material could be tuned to produce the visco-elastic behavior for optimal tooth movement.), and the second shell region has the second thickness and the second degree of photopolymerization (Kitching Abstract and ¶23).

Regarding claim 2, Kitching discloses a computer-implemented method of claim 1, wherein the instructions are configured to instruct the fabrication machine to directly fabricate (Kitching Abstract, ¶7-15 and Fig. 2).

Regarding claim 3, Kitching discloses a computer-implemented method of claim 2 wherein the additive manufacturing technique comprises one or more of: vat photopolymerization (¶110), material jetting, binder jetting (¶63), material extrusion, powder bed fusion, sheet lamination, or directed energy deposition (¶110) (Kitching ¶106-114).




Regarding claim 5, Kitching discloses a computer-implemented method of claim 1, wherein the force system comprises a least one third force component configured to move a third subset of the one or more teeth, and the method further comprises determining a third thickness and a third degree of photopolymerization for a third shell region configured to apply the third force component to the third subset of the one or more teeth, wherein the third thickness is greater than the first and second thicknesses, and the third degree of photopolymerization is greater than the first and second degrees of photopolymerization (This limitation is inferred as a capable option of the process as taught in Kitching).
This limitation is understood int the orthodontics art.   Most adults have 32 teeth.  Simply known this fact, one could recognized all 32 teeth have the option of being moved.  As taught in Kitching moving a tooth, thickness and polymerization is adjusted to provide a specific force or counter force.  One of ordinary skill could infer the capability of thus having 32 subsets of one tooth each having an engineered force component resultant by a chosen thickness and degree of polymerization/crosslinking to achieve any desired force component.

Regarding claim 6, Kitching discloses a computer-implemented method of claim 5, further comprising determining [Note: See § 112 rejection above.]   a location and a geometry of a third shell region (See regarding claim 5.  This limitation would be inferred from the teachings in Kitching.  Assuming 32 teeth, one would expected determine of geometries, thickness, forces etc. for all 32 shell regions.)

Regarding claim 8, Kitching discloses a computer-implemented method of claim 1, further comprising determining locations and geometries for the first shell region and the second shell region (See regarding claims 1 and 5. This limitation would be inferred from the teachings in Kitching.  Assuming 32 teeth, one would expected determine of geometries, thickness, forces etc. for all 32 shell regions.)

Regarding claim 11, Kitching discloses a computer-implemented method of claim 1, wherein the orthodontic appliance comprises an increased stiffness along a targeted tooth movement direction and a decreased stiffness away from the targeted tooth movement direction (Kitching Abstract and ¶s 23, 86 - Appliances made by the above-noted processes may be variably cross linked. Specifically, the cross-linking of the material could be tuned to produce the visco-elastic behavior for optimal tooth movement.).

Regarding claim 12, Kitching discloses a computer-implemented method of method of claim 1, wherein the orthodontic appliance comprises a plurality of relatively stiff segments joined to each other by one or more relatively elastic portions so as to isolate the forces generated by the plurality of relatively stiff segments from each other region, and wherein the one or more relatively elastic portions comprise the second shell region (Kitching Abstract and ¶s 16, 23, 86-87 – “Appliances made by the above-noted processes may be variably cross linked. Specifically, the cross-linking of the material could be tuned to produce the visco-elastic behavior for optimal tooth movement.”  Note that Kitching explicitly teaches relative stiffness/elasticity is adjusted for any location to achieve optimal movement.   Less stiffness is understood to produce less forces, thereby being the inferred means of decouple/isolate regions.),


Regarding claim 13, Kitching discloses a computer-implemented method of method of claim 1, wherein the first and second shell regions differ from each other with respect to one or more of the following material properties: elastic modulus, hardness, strength, compressibility, stress relaxation, hydrophobicity, hydrophilicity, Poisson ratio, strain rate, viscoelasticity, or polarity (Kitching Abstract and ¶s 16, 23, 86-87 – “Appliances made by the above-noted processes may be variably cross linked. Specifically, the cross-linking of the material could be tuned to produce the visco-elastic behavior for optimal tooth movement.” ),




Regarding claim 27, Kitching discloses a computer-implemented method of method of claim 1, wherein, wherein the first shell region has a first stiffness and the second shell region has a second stiffness less than the first stiffness (Kitching Abstract and ¶s 16, 23, 86-87 – “Appliances made by the above-noted processes may be variably cross linked. Specifically, the cross-linking of the material could be tuned to produce the visco-elastic behavior for optimal tooth movement.”  Note that Kitching explicitly teaches relative stiffness/elasticity is adjusted for any location to achieve optimal movement.   Less stiffness is understood to produce less forces, thereby being the inferred means of decouple/isolate regions or just providing less force to an area.),

Regarding claim 28, Kitching discloses a computer-implemented method of method of claim 1, further comprising directly fabricating the orthodontic appliance with the fabrication machine using the instructions (Kitching Abstract, ¶7-15 and Fig. 2).

Regarding claim 29, Kitching discloses a computer-implemented method of method of claim 1, wherein the at least one first force component or the at least one second force component is zero Newtons (N) (This is a basic understanding in Orthodontics.  If a tooth is already in an ideal location, no force would or should be exerted upon it, as it would not be ideal to move the tooth.  Regarding the use of Newtons, this is just a measurement system.  One could easily chose measurement units without significantly modifying the process.  Various force units include: kilonewtons (kN), meganewtons (MN); giganewtons (GN); teranewtons (TN); poundals (pdl); pounds-force (lbf); kips (kip), also called kip-forces (kipf or klbf); dynes (dyn); sthènes (sn); kiloponds (kp) also called kilogram-force (kgf)).



Regarding claim 33, Kitching discloses a computer-implemented method of method of claim 1, wherein the first region comprises a greater stiffness along a first axis than along a second axis (Kitching Abstract and ¶s 16, 23, 86-87 – “Appliances made by the above-noted processes may be variably cross linked. Specifically, the cross-linking of the material could be tuned to produce the visco-elastic behavior for optimal tooth movement.”  Note: In Orthodontics it is understood that forces will need to be optimized overall all the axis in order to achieve optimal movement paths.),

Regarding claim 40, Kitching discloses a computer-implemented method of computer-implemented method of claim 1, wherein determining the geometry and the material composition of the integrally formed shell comprises: 
identifying [Note: See § 112 rejection above.]  a first stiffness of the first shell region that would produce the at least one first force component, selecting the first thickness and the first degree of photopolymerization based on the first stiffness, identifying a second stiffness of the second shell region that would produce the at least one second force component, and selecting the second thickness and the second degree of photopolymerization based on the second stiffness (See regarding claims 1-5.  This limitation would be inferred from the teachings in Kitching.  Assuming 32 teeth, one would expected determine of geometries, thickness, forces etc. for all 32 shell regions.)

Regarding claim 41, Kitching discloses a computer-implemented method of computer-implemented method of claim 1, wherein determining the geometry and the material composition of the integrally formed shell comprises: generating [Note: See § 112 rejection above.]  a first digital model of the patient's teeth, generating a second digital model of the integrally formed shell, and calculating a simulated force system resulting from applying the integrally formed shell to the patient's teeth, using the first and second digital models (Kitching ¶6-7, 10. The process as disclosed throughout Kitching, and understood in the orthodontics art progressive aligners, uses a model of the original teeth then creates progressive models of the movement to the desired alignment.  Each progressive model is used to form each progressive appliance specifically having the required force and geometry to achieve each progressive movement step.  ¶10 explicitly discloses the understanding int the art that a first digital data set is used to produce the second data set.)

Regarding claim 42, Kitching discloses a computer-implemented method of computer-implemented method of claim 41, wherein the second digital model represents a candidate geometry and a candidate material composition for the integrally formed shell (Kitching entire disclosure.  Each progressive appliance will have its own unique geometry, material, forces, etc. to achieve each progressive movement path.  This is fundamental to the orthodontics art of progressive alignment.)

Regarding claim 43, Kitching discloses a computer-implemented method of computer-implemented method of claim 42, further comprising iteratively modifying one or more of the candidate geometry or the candidate material composition for the second digital model, based on the simulated force system (Kitching entire disclosure.  Each progressive appliance will have its own unique geometry, material, forces, etc. to achieve each progressive movement path.  This is fundamental to the orthodontics art of progressive alignment.)


Regarding claim 44, Kitching discloses a computer-implemented method of computer-implemented method of claim 1, wherein the at least one first force component has a greater magnitude than the at least one second force component (Kitching entire disclosure.  Note this limitation is not understood to provide any significant distinction.  In orthodontics art of aligning teeth is id is understood that different relative forces will be used/engineered to achieve desired movements.  It is expected and understood that at least one force component will be greater than another.  This would be how any movement would be achieved. Simply applying force to one tooth would meet the scope, as one toot would have a force while all the other teeth not being moved would have no net force.)


Regarding claim 45, Kitching discloses a computer-implemented method of computer-implemented method for directly fabricating an orthodontic appliance for treating a patient's teeth, the method comprising: 
determining a movement path configured to move one or more teeth from an initial arrangement to a target arrangement (Kitching  Abstract & ¶7, 10, 21-28, 83-84. See above rejections where the limitation are addressed in detail.); 
determining a force system configured to move the one or more teeth along the movement path, the force system comprising at least one first force component configured to move a first subset of the one or more teeth and at least one second force component configured to move a second subset of the one or more teeth; generating a digital model of an integrally formed shell of an orthodontic appliance configured to produce the force system (Kitching  Abstract & ¶6-7, 10, 21-28, 83-84.  See above rejections where the limitation are addressed in detail.), 
wherein the integrally formed shell includes: 
a first shell region configured to apply the at least one first force component to the first subset of the one or more teeth, the first shell region having a first thickness and a first degree of photopolymerization, and a second shell region configured to apply the at least one second force component to the second subset of the one or more teeth, the second shell region having a second thickness and a second degree of photopolymerization, wherein the second thickness is less than the first thickness, and the second degree of photopolymerization is less than the first degree of photopolymerization (Kitching  Abstract & ¶7, 10, 21-28, 83-84.  See above rejections where the limitation are addressed in detail.); and 
generating instructions to instruct a fabrication machine to directly fabricate the orthodontic appliance, based on the digital model, wherein the instructions instruct the fabrication machine to build the integrally formed shell in a layer-by-layer fashion (Kitching  Abstract & ¶7, 10, 21-28, 83-84.  See above rejections where the limitation are addressed in detail.), 
wherein the first shell region has the first thickness and the first degree of photopolymerization, and the second shell region has the second thickness and the second degree of photopolymerization (Kitching  Abstract & ¶7, 10, 21-28, 83-84.  See above rejections where the limitation are addressed in detail.).


Claim Rejections - 35 USC § 103
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitching in view of Dinh et al. (US 20130323665 A1) and Haber (US 20140026419 A1).

Regarding claim 4, Kitching discloses a computer-implemented method of claim 1, wherein the instructions are configured to instruct the fabrication machine to directly fabricate the orthodontic appliance using a subtractive [sic] manufacturing technique (Kitching ¶62, 98, 106-114).
Claim 1 recites the process is additive, thus the intended scope of the limitation of the process now being subtractive is not understood.  As stated in Dinh et al. ¶10 “Additive manufacturing is defined by ASTM as the "process of joining materials to make objects from 3D model data, usually layer upon layer, as opposed to subtractive manufacturing methodologies, such as traditional machining.”
Note: for the purpose of an art rejection trying to understand and interpret the claim, vat polymerization is considered “subtractive” as claimed. As material which is not hardened will be washed away.  Kitching also teaches polishing, smoothing, and trimming.  Each of these steps would be considered as subtractive technique.

Regardless, simple substitution of subtractive printing for additive printing would be an obvious design choice as the two processes are functional equivalents in the art.  For support see Haber et al. which teaches various printing techniques for printing polymer structures from digital instructions.  Haber et al. ¶48 teaches “This may include any suitable fabrication technique such as stereolithography, fused deposition modeling, selective laser sintering, polyjet printing or other similar jet printing techniques, laminated object manufacturing, computerized milling, or any other suitable additive or subtractive fabrication technique.”  
As understood in the art additive and subtractive printing techniques may be substituted for one another.  Mere selection of a capable 3d printing technique known at the time of filing would be considered an obvious design choice for one of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



11/14/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hilliard Col. 1 ln18 – Col. 5 ln 32.